          Case 3:15-cv-01857-SI   Document 220    Filed 02/15/19   Page 1 of 34




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF OREGON

  LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
  on behalf of a class of others similarly
  situated,                                Plaintiff’s amended trial exhibit list

                     Plaintiff,

     v.

  VISALUS, INC.,
  a Nevada corporation,

                     Defendant.
        Case 3:15-cv-01857-SI     Document 220      Filed 02/15/19   Page 2 of 34




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class
                                Case 3:15-cv-01857-SI      Document 220      Filed 02/15/19    Page 3 of 34


I.      Plaintiff’s exhibits.

                                  Date                                                          Bates number or other         Defendant’s
    Number    Preadmitted                                     Description
                                admitted                                                       identifying information        objections 1
    1                                          Stipulated Facts (dkt. 108)                                                  Hearsay; FRE
                                                                                                                            403; Relevance;
                                                                                                                            Subject of
                                                                                                                            motion in
                                                                                                                            limine
    2                                          Molalla Call Log, 503-829-7628
    3                                          ViSalus Response to Interrogatory 5
    4                                          Wakefield Phone Bill (4/1/15-4/30/15)          WAKEFIELD000062-              Hearsay; late
                                                                                              000065                        disclosure/
                                                                                                                            production;
                                                                                                                            Foundation
    5         [not seeking                     National Do Not Call Registry -                WAKEFIELD000018               Hearsay;
              preadmission]                    Registration Confirmation                                                    Foundation;
                                                                                                                            FRE 901
    6                                          ViSalus Communications Log - Byron             VISALUS_WAKEFIELD0            Hearsay;
                                               Wakefield                                      00003-7; Laun Depo.           Foundation;
                                                                                              Exhibit 7                     FRE 901
    7                                          ViSalus Communications Log - Lori              VISALUS_WAKEFIELD0            Hearsay;
                                               Wakefield                                      0009-16                       Foundation;
                                                                                                                            FRE 901
    8                                          Independent Promoter Application –             VISALUS_WAKEFIELD0            Hearsay;
                                               “2014 July VIP Application”                    000017-18                     Foundation;
                                                                                                                            Relevance; FRE
                                                                                                                            901;
                                                                                                                            Completeness



1
 Plaintiff’s responses to these objections are set forth in Plaintiff’s amended responses to Defendant’s objections to Plaintiff’s evidence
and pretrial submissions. See Dkt. 219.
  Plaintiff’s amended trial exhibit list                                 1
                                         Case 3:15-cv-01857-SI     Document 220   Filed 02/15/19    Page 4 of 34


9                                                    [withdrawn]

10                                                   [withdrawn]

11                                                   Independent Promoter Application –            VISALUS_WAKEFIELD0      Hearsay;
                                                     “2015 July VIP Application”                   000023-24               Foundation;
                                                                                                                           Relevance; FRE
                                                                                                                           901;
                                                                                                                           Completeness
12                                                   [withdrawn]

13                                                   Independent Promoter Application –            VISALUS_WAKEFIELD0      Hearsay;
                                                     “2013 November VIP Application”               000027-28               Foundation;
                                                                                                                           Relevance; FRE
                                                                                                                           901;
                                                                                                                           Completeness
14                                                   [withdrawn]

15                                                   Independent Promoter Application –            VISALUS_WAKEFIELD0      Hearsay;
                                                     “2010 VIP Application”                        000031-32; Laun Depo.   Foundation;
                                                                                                   Exhibit 2               Relevance; FRE
                                                                                                                           901;
                                                                                                                           Completeness
16                                                   [withdrawn]

17                                                   Independent Promoter Application –            VISALUS_WAKEFIELD0      Hearsay;
                                                     “2012 July VIP Application”                   000035-36               Foundation;
                                                                                                                           Relevance;
                                                                                                                           Completeness;
                                                                                                                           FRE 901
18                                                   [withdrawn]



Plaintiff’s amended trial exhibit list                                     2
                                         Case 3:15-cv-01857-SI     Document 220   Filed 02/15/19     Page 5 of 34


19                                                   Independent Promoter Application - “2016 Produced natively in the        Hearsay;
                                                     NEON PROMOTER APP”                       folder: “RFP No. 16”            Foundation;
                                                                                                                              Relevance;
                                                                                                                              Completeness;
                                                                                                                              FRE 901
20                                                   Independent Promoter Application -            Produced natively in the   Hearsay;
                                                     “2016- Promoter Application -US”              folder: “RFP No. 16”       Foundation;
                                                                                                                              Relevance;
                                                                                                                              Completeness;
                                                                                                                              FRE 901
21                                                   [withdrawn]

22                                                   Independent Promoter Application -            Produced natively in the   Hearsay;
                                                     “2016-NEON Promoter Application-US”           folder: “RFP No. 16”       Foundation;
                                                                                                                              Relevance;
                                                                                                                              Completeness;
                                                                                                                              FRE 901
23                                                   [withdrawn]

24                                                   Independent Promoter Application -            Produced natively in the   Hearsay;
                                                     “NEW Promoter Application”                    folder: “RFP No. 16”       Foundation;
                                                                                                                              Relevance;
                                                                                                                              Completeness;
                                                                                                                              FRE 901
25                                                   [withdrawn]

26                                                   Independent Promoter Application -            Produced natively in the   Hearsay;
                                                     “Promoter Application”                        folder: “RFP No. 16”       Foundation;
                                                                                                                              Relevance;
                                                                                                                              Completeness;
                                                                                                                              FRE 901
27                                                   Independent Promoter Application -            Produced natively in the   Hearsay;
                                                     “Promoter Application_2013”                   folder: “RFP No. 16”       Foundation;

Plaintiff’s amended trial exhibit list                                     3
                                         Case 3:15-cv-01857-SI     Document 220   Filed 02/15/19     Page 6 of 34


                                                                                                                              Relevance;
                                                                                                                              Completeness;
                                                                                                                              FRE 901
28                                                   [withdrawn]

29                                                   [withdrawn]

30                                                   [withdrawn]

31                                                   “POM Campaign Tracker” spreadsheet            Gidley Depo. Exhibit 18    Foundation;
                                                                                                                              Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
32                                                   “ASR Campaign Tracker” spreadsheet                                       Foundation;
                                                                                                                              Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
33                                                   “ASR Daily Progress” spreadsheet                                         Foundation;
                                                                                                                              Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
34                                                   “Using Proactive Outreach Manager”            Produced in the folder:    Foundation;
                                                     document                                      “RFP No. 8”                Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
34a                                                  “Using Proactive Outreach Manager”            Gidley Depo. Exhibit 19    Foundation;
                                                     document                                                                 Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
35                                                   “How to Start a campaign with the correct     Produced natively in the   Foundation;
                                                     Contact List” document                        folder: “RFP No. 8”;       Hearsay;
                                                                                                   Gidley Depo. Exhibit 7     Relevance; FRE
                                                                                                                              901

Plaintiff’s amended trial exhibit list                                     4
                                         Case 3:15-cv-01857-SI   Document 220     Filed 02/15/19    Page 7 of 34


36                                                   Summary of Call Outcomes in                   N/A             Object to
                                                     Spreadsheets Identified in Gidley Decl.                       proposed
                                                                                                                   summary of
                                                                                                                   testimony;
                                                                                                                   Summary
                                                                                                                   inadmissible
                                                                                                                   because
                                                                                                                   underlying
                                                                                                                   documents are
                                                                                                                   inadmissible for
                                                                                                                   lack of
                                                                                                                   foundation,
                                                                                                                   hearsay, lack of
                                                                                                                   relevance, and
                                                                                                                   lack of
                                                                                                                   authentication;
                                                                                                                   all other
                                                                                                                   objections
                                                                                                                   reserved
                                                                                                                   pending review
                                                                                                                   of ostensibly
                                                                                                                   summarized
                                                                                                                   documents and
                                                                                                                   disclosure by
                                                                                                                   Plaintiff of
                                                                                                                   methodology
                                                                                                                   used to prepare
                                                                                                                   summary
37                                                   Gidley April 4, 2018 Declaration              N/A             Relevance
                                                     (including Exhibit A)                                         (timeframe);
                                                                                                                   Hearsay
                                                                                                                   (attachments to
                                                                                                                   declaration)

Plaintiff’s amended trial exhibit list                                      5
                                         Case 3:15-cv-01857-SI   Document 220     Filed 02/15/19     Page 8 of 34


38                                                   ViSalus Marketing Campaign Contact            Produced natively in the   Foundation;
                                                     Spreadsheets (according to Gidley Decl.)      folder: “All POM           Hearsay;
                                                                                                   Spreadsheets and ASR”      Relevance; FRE
                                                                                                                              901
38-1                                                 “Alan Guzzino NST Blast Results 3 24
                                                     2015” spreadsheet
38-2                                                 “Alan Guzzino NST Blast2 Results”
                                                     spreadsheet
38-3                                                 “April2015_Winback” spreadsheet
38-4                                                 “April2015_WinbackP10” spreadsheet
38-5                                                 “April2015_WinbackP11” spreadsheet
38-6                                                 “April2015_WinbackP12” spreadsheet
38-7                                                 “April2015_WinbackP13” spreadsheet
38-8                                                 “April2015_WinbackP14” spreadsheet
38-9                                                 “April2015_WinbackP15” spreadsheet
38-10                                                “April2015_WinbackP16” spreadsheet
38-11                                                “April2015_WinbackP17” spreadsheet
38-12                                                “April2015_WinbackP18” spreadsheet
38-13                                                “April2015_WinbackP19” spreadsheet
38-14                                                “April2015_WinbackP2” spreadsheet
38-15                                                “April2015_WinbackP20” spreadsheet
38-16                                                “April2015_WinbackP3” spreadsheet
38-17                                                “April2015_WinbackP4” spreadsheet
38-18                                                “April2015_WinbackP5” spreadsheet
38-19                                                “April2015_WinbackP6” spreadsheet
38-20                                                “April2015_WinbackP7” spreadsheet
38-21                                                “April2015_WinbackP8” spreadsheet
38-22                                                “April2015_WinbackP9” spreadsheet
38-23                                                “AugSepOct2014OrderingCustomersNoV
                                                     iBites_10_16_2014” spreadsheet
38-24                                                “August 2015 Expired Invalid Winback”
                                                     spreadsheet

Plaintiff’s amended trial exhibit list                                     6
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 9 of 34


38-25                                                “August 2015 Expired Invalid
                                                     WinbackP2” spreadsheet
38-26                                                “CharlesemilythirtyNST2 Results”
                                                     spreadsheet
38-27                                                “charlesemilythirty_NSTResults”
                                                     spreadsheet
38-28                                                “Christi Reynolds Nonactive WinBacks
                                                     and Neon Summary Results” spreadsheet
38-29                                                “Christi Reynolds Nonactive WinBacks
                                                     and Neon” spreadsheet
38-30                                                “ChristiReynolds_WinBack_Jan2015 Call
                                                     Detail Results” spreadsheet
38-31                                                “ChristiReynolds_WinBack_Jan2015
                                                     Results Summary” spreadsheet
38-32                                                “Customer_List_Ryan_Yokome _Jan2015
                                                     Neon” spreadsheet
38-33                                                “Dec2014_Winback” spreadsheet
38-34                                                “Dec2014_WinbackP2” spreadsheet
38-35                                                “Dec2014_WinbackP3” spreadsheet
38-36                                                “Dec2014_WinbackP4” spreadsheet
38-37                                                “Dec2014_WinbackP5” spreadsheet
38-38                                                “December2014_WinbackSpanish”
                                                     spreadsheet
38-39                                                “Did NotBuy NeonYet” spreadsheet
38-40                                                “DodiOsburn_WinBack_Jan2015 Results”
                                                     spreadsheet
38-41                                                “ErnestRSTCharlotte2015 Results”
                                                     spreadsheet
38-42                                                “ErnestRSTSummer2015 Results”
                                                     spreadsheet
38-43                                                “Expired Challenge Campaign”
                                                     spreadsheet
38-44                                                “Feb2015Winback” spreadsheet
Plaintiff’s amended trial exhibit list                                   7
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 10 of 34


38-45                                                “Feb2015WinbackP2” spreadsheet
38-46                                                “Feb2015_WinbackSpanish” spreadsheet
38-47                                                “Feb2015_WinbackSpanishP2”
                                                     spreadsheet
38-48                                                “FebCorrectedWinback” spreadsheet
38-49                                                “FebCorrectedWinbackP10” spreadsheet
38-50                                                “FebCorrectedWinbackP11” spreadsheet
38-51                                                “FebCorrectedWinbackP12” spreadsheet
38-52                                                “FebCorrectedWinbackP13” spreadsheet
38-53                                                “FebCorrectedWinbackP14” spreadsheet
38-54                                                “FebCorrectedWinbackP15” spreadsheet
38-55                                                “FebCorrectedWinbackP16” spreadsheet
38-56                                                “FebCorrectedWinbackP17” spreadsheet
38-57                                                “FebCorrectedWinbackP18” spreadsheet
38-58                                                “FebCorrectedWinbackP19” spreadsheet
38-59                                                “FebCorrectedWinbackP2” spreadsheet
38-60                                                “FebCorrectedWinbackP3” spreadsheet
38-61                                                “FebCorrectedWinbackP4” spreadsheet
38-62                                                “FebCorrectedWinbackP5” spreadsheet
38-63                                                “FebCorrectedWinbackP6” spreadsheet
38-64                                                “FebCorrectedWinbackP7” spreadsheet
38-65                                                “FebCorrectedWinbackP8” spreadsheet
38-66                                                “FebCorrectedWinbackP9” spreadsheet
38-67                                                “February2015_Winback_USA_CA”
                                                     spreadsheet
38-68                                                “FreddyMoleroSpanish_10_15_2014”
                                                     spreadsheet
38-69                                                “FuelDecember2015” spreadsheet
38-70                                                “FuelKitUpgrade_ Jan2015” spreadsheet
38-71                                                “FuelKitUpgrade_ Jan2015P2”
                                                     spreadsheet
38-72                                                “FuelKitUpgrade_August2015”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                    8
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 11 of 34


38-73                                                “FuelKitUpgrade_February2015”
                                                     spreadsheet
38-74                                                “FuelKitUpgrade_JulyUSCA” spreadsheet
38-75                                                “FuelKitUpgrade_June2015USCA”
                                                     spreadsheet
38-76                                                “FuelKitUpgrade_March2015USCA”
                                                     spreadsheet
38-77                                                “FuelKitUpgrade_May2015USCA”
                                                     spreadsheet
38-78                                                “FuelKitUpgrade_May2015USCAP2”
                                                     spreadsheet
38-79                                                “FuelKit_April2015USCA” spreadsheet
38-80                                                “FuelKit_April2015USCAP2”
                                                     spreadsheet
38-81                                                “GiftBoxRDPDND” spreadsheet
38-82                                                “GreenFridayPlus1NorthAmerica”
                                                     spreadsheet
38-83                                                “Jake NST Blast 2” spreadsheet
38-84                                                “JakeNSTBlast2Results” spreadsheet
38-85                                                “Jan2015_Winback” spreadsheet
38-86                                                “Jan2015_WinbackP2” spreadsheet
38-87                                                “Jan2015_WinbackP3” spreadsheet
38-88                                                “Jan2015_WinbackPart10” spreadsheet
38-89                                                “Jan2015_WinbackPart11” spreadsheet
38-90                                                “Jan2015_WinbackPart12” spreadsheet
38-91                                                “Jan2015_WinbackPart13” spreadsheet
38-92                                                “Jan2015_WinbackPart14” spreadsheet
38-93                                                “Jan2015_WinbackPart15” spreadsheet
38-94                                                “Jan2015_WinbackPart16” spreadsheet
38-95                                                “Jan2015_WinbackPart17” spreadsheet
38-96                                                “Jan2015_WinbackPart18” spreadsheet
38-97                                                “Jan2015_WinbackPart19” spreadsheet
38-98                                                “Jan2015_WinbackPart20” spreadsheet
Plaintiff’s amended trial exhibit list                                     9
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 12 of 34


38-99                                                “Jan2015_WinbackPart21” spreadsheet
38-100                                               “Jan2015_WinbackPart22” spreadsheet
38-101                                               “Jan2015_WinbackPart23” spreadsheet
38-102                                               “Jan2015_WinbackPart24” spreadsheet
38-103                                               “Jan2015_WinbackPart25” spreadsheet
38-104                                               “Jan2015_WinbackPart26” spreadsheet
38-105                                               “Jan2015_WinbackPart27” spreadsheet
38-106                                               “Jan2015_WinbackPart28” spreadsheet
38-107                                               “Jan2015_WinbackPart29” spreadsheet
38-108                                               “Jan2015_WinbackPart30” spreadsheet
38-109                                               “Jan2015_WinbackPart4” spreadsheet
38-110                                               “Jan2015_WinbackPart5” spreadsheet
38-111                                               “Jan2015_WinbackPart6” spreadsheet
38-112                                               “Jan2015_WinbackPart7” spreadsheet
38-113                                               “Jan2015_WinbackPart8” spreadsheet
38-114                                               “Jan2015_WinbackPart9” spreadsheet
38-115                                               “JasonOToole _WinBack” spreadsheet
38-115a                                              Excerpt from “JasonOToole _WinBack”
                                                     spreadsheet
38-116                                               “JillianReturnBlast1099” spreadsheet
38-117                                               “JillianReturnBlastT4” spreadsheet
38-118                                               “Kevin Winback 2013 Blast Results”
                                                     spreadsheet
38-119                                               “KevinWinbackBlast 2013 and 2014
                                                     Results” spreadsheet
38-120                                               “KPNeonPromotersUSA” spreadsheet
38-121                                               “KPNeonPromotersUSASpanish”
                                                     spreadsheet
38-122                                               “KyleNSTBlastResults” spreadsheet
38-123                                               “LeadershipLaunchCampaign”
                                                     spreadsheet
38-124                                               “LeadershipLaunchCampaignNoHostKit”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                     10
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 13 of 34


38-125                                               “LeadershipLaunchCampaignNoHostKitP
                                                     2” spreadsheet
38-126                                               “LeadershipLaunchCampaignNoHostKitP
                                                     3” spreadsheet
38-127                                               “LeadershipLaunchCampaign_1_5_2015”
                                                     spreadsheet
38-128                                               “LeadershipLaunchCampaign_1_5_2015P
                                                     2” spreadsheet
38-129                                               “Lucero Call Blast results” spreadsheet
38-130                                               “Lucero_B2BandJ2B_Winback Call
                                                     Detail Report” spreadsheet
38-131                                               “Mar2015WinbackP10” spreadsheet
38-132                                               “Mar2015WinbackP11” spreadsheet
38-133                                               “Mar2015WinbackP118” spreadsheet
38-134                                               “Mar2015WinbackP13” spreadsheet
38-135                                               “Mar2015WinbackP14” spreadsheet
38-136                                               “Mar2015WinbackP15” spreadsheet
38-137                                               “Mar2015WinbackP16” spreadsheet
38-138                                               “Mar2015WinbackP17” spreadsheet
38-139                                               “Mar2015WinbackP19” spreadsheet
38-140                                               “Mar2015WinbackP20” spreadsheet
38-141                                               “Mar2015WinbackP21” spreadsheet
38-142                                               “Mar2015WinbackP22” spreadsheet
38-143                                               “Mar2015WinbackP23” spreadsheet
38-144                                               “Mar2015Winbackp9” spreadsheet
38-145                                               “Mar2015WinbackPartB” spreadsheet
38-146                                               “Mar2015_Winback” spreadsheet
38-147                                               “Mar2015_WinbackP2” spreadsheet
38-148                                               “Mar2015_WinbackP3” spreadsheet
38-149                                               “Mar2015_WinbackP4” spreadsheet
38-150                                               “Mar2015_WinbackP5” spreadsheet
38-151                                               “Mar2015_WinbackP6” spreadsheet
38-152                                               “Mar2015_WinbackP7” spreadsheet
Plaintiff’s amended trial exhibit list                                      11
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 14 of 34


38-153                                               “Mar2015_WinbackP8” spreadsheet
38-154                                               “Mar2015_WinbackSpanish” spreadsheet
38-155                                               “Marco Passanante Blast 3 24 2015
                                                     Results” spreadsheet
38-156                                               “Mark Powell Downline Winback and
                                                     Neon” spreadsheet
38-157                                               “Mark Powell Neon Only” spreadsheet
38-158                                               “Matt Parr NST Blast Results 3 24 2015”
                                                     spreadsheet
38-159                                               “MattParrNSTBlast2Results” spreadsheet
38-160                                               “May2015_Winback” spreadsheet
38-161                                               “May2015_WinbackP2” spreadsheet
38-162                                               “May2015_WinbackP3” spreadsheet
38-163                                               “May2015_WinbackP4” spreadsheet
38-164                                               “May2015_WinbackP5” spreadsheet
38-165                                               “May2015_WinbackP6” spreadsheet
38-166                                               “May2015_WinbackP7” spreadsheet
38-167                                               “May2015_WinbackP8” spreadsheet
38-168                                               “May2015_WinbackSpanish” spreadsheet
38-169                                               “Mike Gehart NST Blast Results 3 24
                                                     2015” spreadsheet
38-170                                               “MikeGehart2 Results” spreadsheet
38-171                                               “MonaMieras _WinBack_Jan2015
                                                     Results” spreadsheet
38-172                                               “NeedViBites_PurchaseASRefiltered_11_
                                                     3_2014” spreadsheet
38-173                                               “NeedViBites_PurchaseAS_10_24_2014”
                                                     spreadsheet
38-174                                               “Neon Points Balance US English 5 21
                                                     2015” spreadsheet
38-175                                               “Neon Points Balance US English 5 21
                                                     2015P2” spreadsheet

Plaintiff’s amended trial exhibit list                                    12
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 15 of 34


38-176                                               “Neon Points Balance US English 5 21
                                                     2015P3” spreadsheet
38-177                                               “Neon Points Balance US English 5 21
                                                     2015P4” spreadsheet
38-178                                               “Neon Points Balance US English 5 21
                                                     2015P5” spreadsheet
38-179                                               “NeonPointsBalanceUSSpanish_5 21
                                                     2015” spreadsheet
38-180                                               “NeonPointsBalanceUSSpanish_5 21
                                                     2015P2” spreadsheet
38-181                                               “NewCustomerList_US_CA_”
                                                     spreadsheet
38-182                                               “NewCustomersUSCA_Aug17_26_2015”
                                                     spreadsheet
38-183                                               “NewPromoters-Dec14 NST Registration”
                                                     spreadsheet
38-184                                               “Nov2014WinbackSpanish” spreadsheet
38-185                                               “Nov2014_Winback” spreadsheet
38-186                                               “Nov2014_WinbackP2” spreadsheet
38-187                                               “Nov2014_WinbackP3” spreadsheet
38-188                                               “Nov2014_WinbackP4” spreadsheet
38-189                                               “Nov2014_WinbackP5” spreadsheet
38-190                                               “Nov2014_WinbackP6” spreadsheet
38-191                                               “Nov2014_WinbackP7” spreadsheet
38-192                                               “NST Blast List for Patty_RachelResults”
                                                     spreadsheet
38-193                                               “NSTRegionalLeaderBoard 3 19 2015”
                                                     spreadsheet
38-194                                               “NutraBarNonPurchaseAmbasPres”
                                                     spreadsheet
38-195                                               “Oct2014WinBack” spreadsheet
38-196                                               “Oct2014WinBackSpanishP2”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                    13
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 16 of 34


38-197                                               “Oct2014WinBackSpanishP3”
                                                     spreadsheet
38-198                                               “Oct2014_WinBack” spreadsheet
38-199                                               “Oct2014_Winback1201to3p.m.P3”
                                                     spreadsheet
38-200                                               “Oct2014_Winback1201to3p.m.P4”
                                                     spreadsheet
38-201                                               “Oct2014_Winback1201to3p.m.P5”
                                                     spreadsheet
38-202                                               “Oct2014_Winback301to6p.m.P3”
                                                     spreadsheet
38-203                                               “Oct2014_Winback301to6p.m.P4”
                                                     spreadsheet
38-204                                               “Oct2014_Winback301to6p.m.P5”
                                                     spreadsheet
38-205                                               “Oct2014_Winback601to9p.m.P4”
                                                     spreadsheet
38-206                                               “Oct2014_Winback601to9p.m.P5”
                                                     spreadsheet
38-207                                               “Oct2014_Winback9_9toNoonP4”
                                                     spreadsheet
38-208                                               “Oct2014_WinbackP6” spreadsheet
38-209                                               “Oct2014_WinBackP7” spreadsheet
38-210                                               “Oct2014_Winback_1201to3p.m.”
                                                     spreadsheet
38-211                                               “Oct2014_Winback_1201to3p.m.P2”
                                                     spreadsheet
38-212                                               “Oct2014_Winback_901toMidnightP5”
                                                     spreadsheet
38-213                                               “Oct2014_Winback_9toNoon”
                                                     spreadsheet
38-214                                               “Oct2014_Winback_9toNoonP2”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                    14
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 17 of 34


38-215                                               “Oct2014_Winback_9toNoonP3”
                                                     spreadsheet
38-216                                               “Oct2014_Winback_9tonoonP5”
                                                     spreadsheet
38-217                                               “Oct214_Winback_301to6p.m.”
                                                     spreadsheet
38-218                                               “Oct214_Winback_301to6p.m.P2”
                                                     spreadsheet
38-219                                               “Oct214_Winback_601to9p.m.”
                                                     spreadsheet
38-220                                               “Oct214_Winback_601to9p.m.P2”
                                                     spreadsheet
38-221                                               “Oct214_Winback_601to9p.m.P3”
                                                     spreadsheet
38-222                                               “Oct214_Winback_901toMidnight”
                                                     spreadsheet
38-223                                               “Oct214_Winback_901toMidnightP2”
                                                     spreadsheet
38-224                                               “Oct214_Winback_901toMidnightP3”
                                                     spreadsheet
38-225                                               “Oct214_Winback_901toMidnightP4”
                                                     spreadsheet
38-226                                               “October19thDeclineExpiredandInvalid”
                                                     spreadsheet
38-227                                               “Press1 Fuel Sept19th” spreadsheet
38-228                                               “Press1FuelNovember” spreadsheet
38-229                                               “ProductCredit_July8th” spreadsheet
38-230                                               “PromotersWithin30Days_NoRisingStar_
                                                     10_27_2014” spreadsheet
38-231                                               “PuertoRicoOrderingPromotersOctPQV_2
                                                     014” spreadsheet
38-232                                               “Q12013VM 11to3 on 11 21 2014”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                    15
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 18 of 34


38-233                                               “Q12013VM 301 to midnight on 11 21
                                                     2014” spreadsheet
38-234                                               “Q12013VM 301 to Midnight on 11 26
                                                     2014” spreadsheet
38-235                                               “Q12013VM 301pm to midnight on 11 24
                                                     2014” spreadsheet
38-236                                               “Q12013VM 8 am to 3pm on 11 24 2014”
                                                     spreadsheet
38-237                                               “Q12013VM12to3_11_18_2014”
                                                     spreadsheet
38-238                                               “Q12013VM301pmtoMidnight on 11 1
                                                     2014” spreadsheet
38-239                                               “Q12013VM301pmtoMidnight on 11 25
                                                     2014” spreadsheet
38-240                                               “Q12013VM301pmtoMidnight on 11 28
                                                     2014” spreadsheet
38-241                                               “Q12013VM301pmtoMidnight_On11_21
                                                     _2014P2” spreadsheet
38-242                                               “Q12013VM301pmtoMidnight_On11_25
                                                     _2014P2” spreadsheet
38-243                                               “Q12013VM8amto3pm on 11 25 2014”
                                                     spreadsheet
38-244                                               “Q12013VM8amto3pm on 11 26 2014”
                                                     spreadsheet
38-245                                               “Q12013VM8amto3pm on 11 28 2014”
                                                     spreadsheet
38-246                                               “Q12013VM8amto3pm on 12 1 2014”
                                                     spreadsheet
38-247                                               “Q12013VM8amto3pm_On11_25_2014P
                                                     2” spreadsheet
38-248                                               “Q12013VM8amto3pm_On11_26_2014P
                                                     2” spreadsheet


Plaintiff’s amended trial exhibit list                                    16
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 19 of 34


38-249                                               “Q12013VM900amto300pm_12_4_2014”
                                                     spreadsheet
38-250                                               “Q12013VM900amto300pm_on12_4_201
                                                     4p2” spreadsheet
38-251                                               “Q12013VM_12to6filter_11_20_2014”
                                                     spreadsheet
38-252                                               “Q12013VM_301pmtoMidnight_on11_24
                                                     _2014P2” spreadsheet
38-253                                               “Q12013VM_3to6_11_18_2014”
                                                     spreadsheet
38-254                                               “Q12013VM_8amto3pm_On11_24_2014
                                                     P2” spreadsheet
38-255                                               “Q12013Winback5001to141kP3_12_5_20
                                                     14” spreadsheet
38-256                                               “Q12013Winback5001to141Kp4”
                                                     spreadsheet
38-257                                               “Q12013_Winback” spreadsheet
38-258                                               “Q12013_Winback5001to141K”
                                                     spreadsheet
38-259                                               “Q12013_Winback5001to141kP2”
                                                     spreadsheet
38-260                                               “Q12013_Winback5001to141kP5”
                                                     spreadsheet
38-261                                               “Q12013_Winback50K” spreadsheet
38-262                                               “Q12014Winback” spreadsheet
38-263                                               “Q22013_1to75k” spreadsheet
38-264                                               “Q22013_1to75KVoicemails” spreadsheet
38-265                                               “Q22013_1to75KVoicemailsP10”
                                                     spreadsheet
38-266                                               “Q22013_1to75KVoicemailsP11”
                                                     spreadsheet
38-267                                               “Q22013_1to75KVoicemailsP2”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                    17
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 20 of 34


38-268                                               “Q22013_1to75KVoicemailsP3”
                                                     spreadsheet
38-269                                               “Q22013_1to75KVoicemailsP4”
                                                     spreadsheet
38-270                                               “Q22013_1to75KVoicemailsP4B”
                                                     spreadsheet
38-271                                               “Q22013_1to75KVoicemailsP5”
                                                     spreadsheet
38-272                                               “Q22013_1to75KVoicemailsP6”
                                                     spreadsheet
38-273                                               “Q22013_1to75KVoicemailsP7”
                                                     spreadsheet
38-274                                               “Q22013_1to75KVoicemailsP8”
                                                     spreadsheet
38-275                                               “Q22013_1to75KVoicemailsP9”
                                                     spreadsheet
38-276                                               “Q22013_1to75K_NuisanceCallsP2”
                                                     spreadsheet
38-277                                               “Q22013_1to75K_NuisanceCallsP3”
                                                     spreadsheet
38-278                                               “Q22013_75Kto148K” spreadsheet
38-279                                               “Q2_2013_1to75k_NuisanceCalls”
                                                     spreadsheet
38-280                                               “Q32013” spreadsheet
38-281                                               “Q32013P2” spreadsheet
38-282                                               “Q32013P3” spreadsheet
38-283                                               “Q32013P4” spreadsheet
38-284                                               “Q32013P5” spreadsheet
38-285                                               “Q32013P6” spreadsheet
38-286                                               “Q42013_JantoDecEasternandCentralTim
                                                     e” spreadsheet
38-287                                               “Q42013_JantoDecEasternandCentralTim
                                                     eP2” spreadsheet
Plaintiff’s amended trial exhibit list                                    18
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 21 of 34


38-288                                               “Q42013_JantoDecEasternandCentralTim
                                                     eP3” spreadsheet
38-289                                               “Q42013_JantoDecEasternandCentralTim
                                                     eP4” spreadsheet
38-290                                               “Q42013_JantoDecEasternandCentralTim
                                                     eP5” spreadsheet
38-291                                               “Q42013_JantoDecEasterntoHawaiiP5”
                                                     spreadsheet
38-292                                               “Q42013_JantoDecEasterntoHawaiiP6”
                                                     spreadsheet
38-293                                               “Q42013_JantoDecEasterntoHawaiiP7”
                                                     spreadsheet
38-294                                               “Q42013_JantoDecEasterntoHawaiiP8”
                                                     spreadsheet
38-295                                               “Q42013_JantoDecEasterntoHawaiiP9”
                                                     spreadsheet
38-296                                               “Q42013_JantoDecMountaintoHawaii”
                                                     spreadsheet
38-297                                               “Q42013_JantoDecMountaintoHawaiiP2”
                                                     spreadsheet
38-298                                               “Q42013_JantoDecMountaintoHawaiiP3”
                                                     spreadsheet
38-299                                               “Q42013_JantoDecMountaintoHawaiiP4”
                                                     spreadsheet
38-300                                               “Q42013_JantoDecMountaintoHawaiiP5”
                                                     spreadsheet
38-301                                               “Racheal NST Blast Results” spreadsheet
38-302                                               “RST Charlotte 2015” spreadsheet
38-303                                               “SeptfinalEIDp2” spreadsheet
38-304                                               “Stewart active pros PQV 125+ results”
                                                     spreadsheet
38-305                                               “Tina D Lewis Back Office Neon Sales”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                    19
                                         Case 3:15-cv-01857-SI   Document 220    Filed 02/15/19   Page 22 of 34


38-306                                               “UnUsed 3ff Points 6 23” spreadsheet
38-307                                               “UnUsed 3ff Points 6 23P2” spreadsheet
38-308                                               “UnUsed 3ff Points 6.8” spreadsheet
38-309                                               “UnUsed 3ff Points 6.8P2” spreadsheet
38-310                                               “UnUsed 3ff Points 6.8P3” spreadsheet
38-311                                               “UnUsed 3ff Points 8 11 2015”
                                                     spreadsheet
38-312                                               “UnUsed 3ff Points 9 23 2015”
                                                     spreadsheet
38-313                                               “US1and2_NewCustomers_11_20_2014”
                                                     spreadsheet
38-314                                               “US_Canada_FuelKit_Upgrade5thAS”
                                                     spreadsheet
38-315                                               “US_ViDefy_Autoship_CustomerandPro
                                                     moters” spreadsheet
38-316                                               “Vitality Registration Press 1 Call List
                                                     P2” spreadsheet
38-317                                               “Vitality Registration Press 1 Call List
                                                     P3” spreadsheet
38-318                                               “Vitality Registration Press 1 Call List”
                                                     spreadsheet
38-319                                               “Vitality Registration Press 1 No Answer
                                                     Voice mail” spreadsheet
38-320                                               “Vitality Registration Press 1 No Answer
                                                     VoicemailP2” spreadsheet
38-321                                               “WhoReferredYou_9_29_2015”
                                                     spreadsheet
38-322                                               “Winback2nd attempt_10_3_2014”
                                                     spreadsheet
38-323                                               “Winback2ndattemptP2_10_7_2014”
                                                     spreadsheet
38-324                                               “Winback2ndattemptP3_10_13_2014”
                                                     spreadsheet
Plaintiff’s amended trial exhibit list                                     20
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 23 of 34


38-325                                               “Winback2ndattemptP4_10_9_2014”
                                                     spreadsheet
38-326                                               “Winback3rdattemptP2_10_11_2014”
                                                     spreadsheet
38-327                                               “Winback3rdattempt_10_10_2014”
                                                     spreadsheet
38-328                                               “Winback4thattemptP2_10_22_2014”
                                                     spreadsheet
38-329                                               “Winback4thattemptP3_10_23_2014”
                                                     spreadsheet
38-330                                               “Winback4thattemptP4_11_5_2014”
                                                     spreadsheet
38-331                                               “Winback4thattempt_10_20_2014”
                                                     spreadsheet
38-332                                               “Winback5thattemptP2_11_5_2014”
                                                     spreadsheet
38-333                                               “Winback5thattemptP3_11_5_2014”
                                                     spreadsheet
38-334                                               “Winback5thattemptP4_11_10_2014”
                                                     spreadsheet
38-335                                               “Winback5thattempt_11_5_2014”
                                                     spreadsheet
38-336                                               “Winback6attemptP7_11_17_2014”
                                                     spreadsheet
38-337                                               “Winback6thattemptP2_11_12_2014”
                                                     spreadsheet
38-338                                               “Winback6thattemptP3_11_13_2014”
                                                     spreadsheet
38-339                                               “Winback6thattemptP4_11_14_2014”
                                                     spreadsheet
38-340                                               “Winback6thattemptP5_11_14_2014”
                                                     spreadsheet


Plaintiff’s amended trial exhibit list                                    21
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 24 of 34


38-341                                               “Winback6thattemptP6_11_17_2014”
                                                     spreadsheet
38-342                                               “Winback6thattempt_11_11_2014”
                                                     spreadsheet
38-343                                               “Winback7attemptP6_12_11_2014”
                                                     spreadsheet
38-344                                               “Winback7thattemptp2_12_2_2014”
                                                     spreadsheet
38-345                                               “Winback7thattemptp3_12_2_2014”
                                                     spreadsheet
38-346                                               “Winback7thattemptP4_12_5_2014”
                                                     spreadsheet
38-347                                               “Winback7thattempt_11_22_2014”
                                                     spreadsheet
38-348                                               “Winback7thatttemptP5_12_8_2014”
                                                     spreadsheet
38-349                                               “Winback7thatttemptP6_VM_NoAnswer_
                                                     Disconnect_12_16_2014” spreadsheet
38-350                                               “WinbackCallBlastAug_Nov” spreadsheet
38-351                                               “WinbackDecember1-
                                                     31_RescheduledCalls” spreadsheet
38-352                                               “WinbackDecember1-
                                                     31_RescheduledCallsP2” spreadsheet
38-353                                               “WinbackExpiredandInvalidSept”
                                                     spreadsheet
38-354                                               “WinbackExpiredandInvalidSept12”
                                                     spreadsheet
38-355                                               “WinbackforDec2015” spreadsheet
38-356                                               “WinbackforDec2015P2” spreadsheet
38-357                                               “WinbackforDec2015P3” spreadsheet
38-358                                               “WinbackforNov2015” spreadsheet
38-359                                               “WinbackforNov2015P2” spreadsheet
38-360                                               “WinbackforNov2015P3” spreadsheet
Plaintiff’s amended trial exhibit list                                    22
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 25 of 34


38-361                                               “WinbackforNov2015P4” spreadsheet
38-362                                               “WinbackforNov2015P5” spreadsheet
38-363                                               “WinbackforOct2015P6” spreadsheet
38-364                                               “WinbackforSept2015” spreadsheet
38-365                                               “WinbackforSept2015P10” spreadsheet
38-366                                               “WinbackforSept2015P11” spreadsheet
38-367                                               “WinbackforSept2015P12” spreadsheet
38-368                                               “WinbackforSept2015P13” spreadsheet
38-369                                               “WinbackforSept2015P14” spreadsheet
38-370                                               “WinbackforSept2015P2” spreadsheet
38-371                                               “WinbackforSept2015P3” spreadsheet
38-372                                               “WinbackforSept2015P4” spreadsheet
38-373                                               “WinbackforSept2015P5” spreadsheet
38-374                                               “WinbackforSept2015P6” spreadsheet
38-375                                               “WinbackforSept2015P7” spreadsheet
38-376                                               “WinbackforSept2015P8” spreadsheet
38-377                                               “WinbackforSept2015P9” spreadsheet
38-378                                               “WinbackLastOrderDate_Sep2014”
                                                     spreadsheet
38-379                                               “WinbackLastOrderDate_Sep2014P2”
                                                     spreadsheet
38-380                                               “WinbackLastOrderDate_Sep2014P3”
                                                     spreadsheet
38-381                                               “WinbackLastOrderDate_Sept2014Spanis
                                                     h” spreadsheet
38-382                                               “WinbackLastOrderDate_Sept2014Spanis
                                                     hP2” spreadsheet
38-383                                               “WinbackLastOrderDate_Sept2014Spanis
                                                     hP3” spreadsheet
38-384                                               “WinbackLookback_KathyHunter_Jan201
                                                     5_ResultsSummary” spreadsheet
38-385                                               “WinbackOct1toNov30_NonVoicemailsP
                                                     2_12_8_2014” spreadsheet
Plaintiff’s amended trial exhibit list                                    23
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19   Page 26 of 34


38-386                                               “WinbackOct1toNov30_NonVoicemails_
                                                     12_5_2014” spreadsheet
38-387                                               “WinbackUSLastOrderJuneP7_11_24_20
                                                     14” spreadsheet
38-388                                               “WinbackUSlastOrderP8_12_5_2014”
                                                     spreadsheet
38-389                                               “WinbackUSLastOrder_June2014Answer
                                                     Machine_11_4_2014” spreadsheet
38-390                                               “WinbackUSLastOrder_June2014P2_11_
                                                     4_2014” spreadsheet
38-391                                               “WinbackUSLastOrder_June2014P3_11_
                                                     5_2014” spreadsheet
38-392                                               “WinbackUSLastOrder_June2014P4_11_
                                                     7_2014” spreadsheet
38-393                                               “WinbackUSLastOrder_June2014P5”
                                                     spreadsheet
38-394                                               “WinbackUSLastOrder_June2014P6”
                                                     spreadsheet
38-395                                               “WinbackUSLastOrder_June2014P6_11_
                                                     13_2014” spreadsheet
38-396                                               “WinbackUSLastOrder_June2014_10_23
                                                     _2014” spreadsheet
38-397                                               “WinbackUSLastOrder_JuneP10”
                                                     spreadsheet
38-398                                               “WinbackUSLastOrder_JuneP9”
                                                     spreadsheet
38-399                                               “Winback_DustinCrafts_5_5_2015Blast_
                                                     Results Summary” spreadsheet
38-400                                               “Winback_JasonOToole_6_17_2015”
                                                     spreadsheet
38-401                                               “Winback_JasonOToole_6_17_2015P2”
                                                     spreadsheet


Plaintiff’s amended trial exhibit list                                    24
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19    Page 27 of 34


38-402                                               “Winback_LastorderDate_Sep2014P4”
                                                     spreadsheet
38-403                                               “Winback_LastorderDate_Sep2014P5”
                                                     spreadsheet
38-404                                               “Winback_LastorderDate_Sep2014P6”
                                                     spreadsheet
38-405                                               “WinBack_MojosLegacy_Nebraska”
                                                     spreadsheet
39                                                   “Red_InActive Apr 2015” spreadsheet         Produced natively in the    Foundation;
                                                                                                 folder: “RFP No. 33”        Hearsay;
                                                                                                                             Relevance; FRE
                                                                                                                             901
39a                                                  Excerpt from “Red_InActive Apr 2015”        N/A
                                                     spreadsheet
40                                                   “PattyWinbackBlast” spreadsheet             Produced natively in the    Foundation;
                                                                                                 folder: “RFP No. 33”        Hearsay;
                                                                                                                             Relevance; FRE
                                                                                                                             901
40a                                                  Excerpt from “PattyWinbackBlast”            N/A
                                                     spreadsheet
41                                                   Compilation of Other Contact List           VISALUS_WAKEFIELD0          Foundation;
                                                     Spreadsheets Produced by ViSalus (1,237     000191-265; Laun Depo.      Hearsay;
                                                     individual files)                           Exhibit 8; Files produced   Relevance; FRE
                                                                                                 natively in the following   901
                                                                                                 folders: “POM Contact
                                                                                                 Lists”; “RFP No. 30 -
                                                                                                 Confidential”; “RFP No.
                                                                                                 33”
42                                                   Compilation of Completion Code              Produced natively in the    Foundation;
                                                     Summary Spreadsheets Produced by            following folders: “RFP     Hearsay;
                                                     ViSalus (769 individual files)              No. 28” and “RFP No. 33”    Relevance; FRE
                                                                                                                             901


Plaintiff’s amended trial exhibit list                                    25
                                         Case 3:15-cv-01857-SI   Document 220   Filed 02/15/19    Page 28 of 34


43                                                   ViSalus Prerecorded Promotional             Produced natively in the   Foundation;
                                                     Messages                                    folder: “RFP No. 9”        Hearsay;
                                                                                                                            Relevance; FRE
                                                                                                                            901
43-1                                                 [withdrawn]
43-2                                                 [withdrawn]
43-3                                                 [withdrawn]
43-4                                                 [withdrawn]
43-5                                                 [withdrawn]
43-6                                                 [withdrawn]
43-7                                                 “EOM_blast_JEwing” audio file
43-8                                                 “EOM_blast_SSmith” audio file
43-9                                                 [withdrawn]
43-10                                                “Inactive West Coast” audio file
43-11                                                “LGray_winback_6-17” audio file
43-12                                                “March_EOM_blast_JEwing” audio file
43-13                                                “March_EOM_blast_SSmith” audio file
43-14                                                “Neon_KP_Promoters” audio file
43-15                                                “Nick_Vitality2015” audio file
43-16                                                [withdrawn]
43-17                                                “NST2015_KevinMerriweather_Jeramie”
                                                     audio file
43-18                                                [withdrawn]
43-19                                                “NST2015_Luceros_Chensea” audio file
43-20                                                [withdrawn]
43-21                                                [withdrawn]
43-22                                                [withdrawn]
43-23                                                “POMRannounce” audio file
43-24                                                “RachaelWinbackPRandC” audio file
43-25                                                “RachaelWinbackPRandCustomers” audio
                                                     file
43-26                                                [withdrawn]

Plaintiff’s amended trial exhibit list                                    26
                                         Case 3:15-cv-01857-SI   Document 220     Filed 02/15/19    Page 29 of 34


43-27                                                [withdrawn]
43-28                                                “RJ_UplineSupport_V2” audio file
43-29                                                “RJ_UplineSupport” audio file
43-30                                                [withdrawn]
43-31                                                [withdrawn]
43-32                                                “Tina_Lewis_Neon” audio file
43-33                                                “Tina_Lewis_Neon2” audio file
43-34                                                “Winback_Voice_cast_With_Neon” audio
                                                     file
43-35                                                “WinbackCustomerPromoterLuceroRecor
                                                     ded” audio file
44                                                   “Outbound Processes” document        Produced natively as part of          Foundation;
                                                                                          ViSalus' Third                        Hearsay;
                                                                                          Supplemental Production,              Relevance; FRE
                                                                                          9'1'17                                901
45                                                   Email Chain between ViSalus and Bree Produced natively in the              Foundation;
                                                     Schappert                            folder: “RFP No. 26 -                 Hearsay;
                                                                                          Confidential”; Gidley                 Relevance; FRE
                                                                                          Depo. Exhibit 12                      403; FRE 901
46                                                   “ASR Contact List” spreadsheet       Produced natively in the              Foundation;
                                                                                          folder: “RFP No. 33”                  Hearsay;
                                                                                                                                Relevance; FRE
                                                                                                                                901
47                                                   ViSalus Internal Email Chain re: Better       Produced natively as part of Foundation;
                                                     Business Bureau Complaint                     ViSalus' Third               Hearsay;
                                                                                                   Supplemental Production,     Relevance; FRE
                                                                                                   9'1'17                       901
48             [not seeking                          Compilation of Unsubscribe and Do Not         Produced natively in the     Foundation;
               preadmission]                         Call Phone Numbers Produced by ViSalus        folder: “RFP No. 21”         Hearsay;
                                                     (52 individual files)                                                      Relevance; FRE
                                                                                                                                901



Plaintiff’s amended trial exhibit list                                     27
                                         Case 3:15-cv-01857-SI   Document 220     Filed 02/15/19    Page 30 of 34


49                                                   Code of Federal Regulations –Title 47 –                                  Legal
                                                     Telecommunications, Subpart L –                                          conclusion;
                                                     Restrictions on Telemarketing and                                        FRE 403
                                                     Telephone Solicitation
49-2                                                 [withdrawn]

50                                                   Avaya Proactive Outreach Manager              Gidley Depo. Exhibit 4     Foundation;
                                                     Upload Instructions                                                      Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
51                                                   Winback Script (Dec. 2015)                    Produced natively in the   Foundation;
                                                                                                   folder: “RFP No. 6”;       Hearsay;
                                                                                                   Gidley Depo. Exhibit 10    Relevance; FRE
                                                                                                                              901
52                                                   “How to Pause, Resume and Stop a              Gidley Depo. Exhibit 8     Foundation;
                                                     Campaign from running in POM”                                            Hearsay;
                                                     document                                                                 Relevance; FRE
                                                                                                                              901
53                                                   “Uploading contact list to POM”               Gidley Depo. Exhibit 6     Foundation;
                                                     document                                                                 Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
54                                                   “Excerpt from Q32013P2.csv” document          Gidley Depo. Exhibit 20    Foundation;
                                                                                                                              Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
55                                                   “Excerpt from Fuel PatchOver.csv”             Gidley Depo. Exhibit 21    Foundation;
                                                     document                                                                 Hearsay;
                                                                                                                              Relevance; FRE
                                                                                                                              901
56                                                   “Excerpt from                                 Gidley Depo. Exhibit 22    Foundation;
                                                     LeadershipLaunchCampaign.csv”                                            Hearsay;
                                                     document

Plaintiff’s amended trial exhibit list                                     28
                                         Case 3:15-cv-01857-SI   Document 220      Filed 02/15/19    Page 31 of 34


                                                                                                                             Relevance; FRE
                                                                                                                             901
57                                                   “Outreach/Outbound Disposition Codes”          Call Depo. Exhibit 2     Foundation;
                                                     document                                                                Hearsay;
                                                                                                                             Relevance; FRE
                                                                                                                             901
58                                                   “List of WAV files” document                   Call Depo. Exhibit 3     Foundation;
                                                                                                                             Hearsay;
                                                                                                                             Relevance;
                                                                                                                             Cumulative;
                                                                                                                             FRE 901
59                                                    [withdrawn]

60                                                   [withdrawn]

61                                                   Email re: RFP No. 13                           Gidley Depo. Exhibit 3

62                                                   “Building a contact list” document             Gidley Depo. Exhibit 5   Foundation;
                                                                                                                             Hearsay;
                                                                                                                             Relevance; FRE
                                                                                                                             901
63                                                   Excerpt of Joint Pretrial Order (dkt. 121)                              Hearsay; FRE
                                                                                                                             403; Relevance;
                                                                                                                             Subject of
                                                                                                                             motion in
                                                                                                                             limine




Plaintiff’s amended trial exhibit list                                      29
                                           Case 3:15-cv-01857-SI   Document 220    Filed 02/15/19   Page 32 of 34


II.      Plaintiff’s impeachment exhibits.

 Number            Date offered Date admitted Description of exhibits

 100                                                    Impeachment exhibit

 101                                                    Impeachment exhibit

 102                                                    Impeachment exhibit

 103                                                    Impeachment exhibit

 104                                                    Impeachment exhibit

 105                                                    Impeachment exhibit

 106                                                    Impeachment exhibit

 107                                                    Impeachment exhibit

 108                                                    Impeachment exhibit

 109                                                    Impeachment exhibit

 110                                                    Impeachment exhibit

 111                                                    Impeachment exhibit

 112                                                    Impeachment exhibit

 113                                                    Impeachment exhibit



  Plaintiff’s amended trial exhibit list                                      30
                                         Case 3:15-cv-01857-SI   Document 220    Filed 02/15/19   Page 33 of 34


114                                                   Impeachment exhibit

115                                                   Impeachment exhibit

116                                                   Impeachment exhibit

117                                                   Impeachment exhibit

118                                                   Impeachment exhibit

119                                                   Impeachment exhibit

120                                                   Impeachment exhibit

121                                                   Impeachment exhibit

122                                                   Impeachment exhibit




Plaintiff’s amended trial exhibit list                                      31
          Case 3:15-cv-01857-SI          Document 220   Filed 02/15/19    Page 34 of 34




Date: February 15, 2019                               Respectfully submitted,

                                                      By: /s/ Simon Franzini

                                                      DOVEL & LUNER, LLP
                                                      Simon Franzini, Cal. Bar #287631*
                                                      simon@dovel.com
                                                      Gregory S. Dovel, Cal. Bar #135387*
                                                      greg@dovel.com
                                                      Jonas Jacobson, Cal. Bar #269912*
                                                      jonas@dovel.com
                                                      201 Santa Monica Blvd., Suite 600
                                                      Santa Monica, California 90401
                                                      Tel: (310) 656-7066
                                                      Fax: (310) 656-7069

                                                      EDELSON PC
                                                      Rafey S. Balabanian, ILB #6285687*
                                                      rbalabanian@edelson.com
                                                      Eve-Lynn J. Rapp, ILB #6300632*
                                                      erapp@edelson.com
                                                      Lily E. Hough, SBN #315277*
                                                      lhough@edelson.com
                                                      123 Townsend Street, Suite 100
                                                      San Francisco, California 94107
                                                      Tel: (415) 212-9300
                                                      Fax: (415) 373-9435

                                                      FORUM LAW GROUP
                                                      Scott F. Kocher, OSB #015088
                                                      Stephen J. Voorhees, OSB #150595
                                                      811 S.W. Naito Parkway, Suite 420
                                                      Portland, Oregon 97204
                                                      Tel/Fax: (503) 445-2120

                                                      * admitted pro hac vice

                                                      Attorneys for Plaintiff Wakefield and the
                                                      Certified Class




Plaintiff’s amended trial exhibit list           32
